Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-17, 29-30 & 37 are now pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the (a) “predetermined binding member” and/or “binding member” as recited in claims 1-3, 5 & 37; and the (b) “recovery tape member,” as recited in claims 1, 5 & 37, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: (a) The reference to “predetermined binding member” and/or “binding member” throughout the specification has not been identified in the drawings by a reference number if indeed shown; (b) The reference to “predetermined recovery tape member” and/or “recovery tape member” throughout the specification, has not been identified in the drawings by a reference number, if indeed shown.  A reference number should be provided in the Specification and in the accompanying drawings where appropriate; (c) throughout the specification, “a release unit” has only been identified as “117x” in FIG. 48, however, there is no specific description of the elements which make up this “release unit.”  Specific elements/structure of the “release unit” should be identified, similar to the “connection unit” and the “recovery unit”, accordingly; (d) In the specification, para [0186] as directed to “supplementary notes” is considered to be unnecessary as they appear to correspond to claims, however, do not appear to be accurate as to the now pending claims, and as such, it is suggested that these “notes” be omitted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 29-30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  More specifically, a claim that refers to another claim is considered to encompass a dependent claim, and as such, claims 29 & 30, do not further limit the “recovery device” as recited in claim 3 & 5, respectively, as the claim(s) are directed to “A recovery system”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17, 29-30 & 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. (a) Claim 1, line 4 recites “another end portion” and line 6 also recites “another end portion of the recovery tape member,” which language renders the claim(s) indefinite, as it is not readily apparent whether both instances of “another end portion” are the same or different “portion” of the tape.  Clarification is necessary.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 & 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sota (USP 5,305,964).  As for claim 1, insofar as the claim is definite and understood with respect to 35 U.S.C. 112(b), Sota is considered to teach a recovery device, as shown in at least FIGs. 1-6, comprising: a connection unit, e.g., “sticking arrangement” 23 that attaches one end portion in a longitudinal direction of a predetermined recovery tape member 4a, 4b to a vicinity of one end portion in a longitudinal direction being a free end of a tape member having another end portion 1 being bound to a predetermined binding member, e.g., held by “magnetic tape supply arrangement (not shown) (col. 5, lines 28-30); a recovery unit, e.g., a “turning arrangement” (not shown) is fitted in center hole 3a of reel 3 and turns the reel 3 (FIG. 1; col. 5, lines 20-22) to which another end portion 4a, 4b of the recovery tape member is fixed, i.e., to reel 3, and that performs winding of the tape member 4a and the recovery tape member 1 that are attached (see col. 5, lines 43-52); and a release unit that separates the tape member from the binding member at the one end portion or in a vicinity of the one end portion after the attachment, e.g., “Rolling arrangement 22 is rolled over the half projected sticking tape 24 to press and stick it on second leader tape 4b as shown in FIG. 4. This sticks cut magnetic tape 1 with second leader tape 4b .
With respect to claim 37 and the recovery method recited therein, the recovery device of Sota, as described with respect to claim 1, is considered to encompass the recovery method of claim 37, and is thus rejected under the same grounds.
With respect to claim 2, it is considered that the release unit and the “binding member” is “included” in a tape device of Sota, e.g., the “magnetic tape winding apparatus” of Sota includes all of these elements as described, supra.  

Allowable Subject Matter
Claims 3-17, 29-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578. The examiner can normally be reached M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
December 2, 2021